   Case 1:20-mj-00148-JFA Document 2 Filed 05/18/20 Page 1 of 15 PageID# 2



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division

UNITED STATES OF AMERICA                        )
                                                )
               v.                               )   Case No. 1:20-MJ-148
                                                )
ABEL AMBROCIO,                                  )   UNDER SEAL
                                                )
                              Defendant.        )
                                                )

                           AFFIDAVIT IN SUPPORT OF A
                    CRIMINAL COMPLAINT AND ARREST WARRANT

       I, Special Agent Alix Skelton of the Federal Bureau of Investigation, being duly sworn

under oath, do hereby depose and state:

                                      INTRODUCTION

       1.      I am a Special Agent with the Federal Bureau of Investigation (“FBI”), duly

appointed according to law and acting as such. I have been so employed by the FBI since 2011.

Currently, I am assigned to the Washington Field Office, where I am responsible for conducting

and assisting in investigations involving child pornography, the sexual exploitation of children,

and human trafficking. I have gained experience through training with the FBI and in my everyday

work related to conducting these types of investigations. During my career as an FBI agent, I have

(a) conducted physical and wire surveillance; (b) led and participated in the execution of search

warrants and arrest warrants for various crimes; (c) reviewed and analyzed numerous recorded

conversations and other documentation of criminal activity; (d) debriefed cooperating defendants

and confidential human sources; (e) monitored wiretapped conversations; and (f) conducted

physical surveillance of individuals engaged in various crimes. Moreover, I am a federal law

enforcement officer who is engaged in enforcing the criminal laws, including child pornography
   Case 1:20-mj-00148-JFA Document 2 Filed 05/18/20 Page 2 of 15 PageID# 3



offenses in violation of 18 U.S.C. §§ 2251 and 2252. As a Federal Agent, I am authorized to

investigate violations of United States laws and to execute warrants issued under the authority of

the United States.

       2.      I am submitting this affidavit in support of a criminal complaint and arrest warrant

charging ABEL AMBROCIO (“AMBROCIO”) with violating 18 U.S.C. § 2251(a) and (e), which

prohibits the sexual exploitation of a minor for the purpose of producing child pornography, and

18 U.S.C. § 2252(a)(2) and (b)(1), which prohibits the distribution of child pornography. For the

reasons set forth below, I submit that probable cause exists to believe that from approximately

October 2018 to approximately February 2019, within the Eastern District of Virginia,

AMBROCIO attempted to and did in fact violate 18 U.S.C. § 2251(a) and (e), and that in or about

March 2019, within the Eastern District of Virginia, AMBROCIO attempted to and did in fact

violate 18 U.S.C. § 2252(a)(2) and (b)(1).

       3.      The statements contained in this affidavit are based on my experience and

background as a criminal investigator, and on information provided to me by other members of

the FBI and other law enforcement officers. I have personally participated in the investigation of

the offenses set forth below and, as a result of my participation and my review of evidence gathered

in the case, I am familiar with the facts and circumstances of this investigation. Since this affidavit

is being submitted for the limited purpose of supporting a criminal complaint, I have not included

every fact resulting from the investigation. Instead, I have set forth only the facts that I believe

are necessary to establish probable cause to believe that AMBROCIO, has committed the offense

as further described herein.

                                    RELEVANT STATUTES

       4.      Title 18, U.S. Code, Section 2251(a) and (e) states, in relevant part, that:



                                                  2
  Case 1:20-mj-00148-JFA Document 2 Filed 05/18/20 Page 3 of 15 PageID# 4



             a.      Any person who employs, uses, persuades, induces, entices, or coerces any

      minor to engage in, or who has a minor assist any other person to engage in, or who

      transports any minor in or affecting interstate or foreign commerce, or in any Territory or

      Possession of the United States, with the intent that such minor engage in, any sexually

      explicit conduct for the purpose of producing any visual depiction of such conduct or for

      the purpose of transmitting a live visual depiction of such conduct shall be punished as

      provided under subsection (e), if such person knows or has reason to know that such visual

      depiction will be transported or transmitted using any means or facility of interstate or

      foreign commerce or in or affecting interstate or foreign commerce or mailed, if that visual

      depiction was produced or transmitted using materials that have been mailed, shipped, or

      transported in or affecting interstate or foreign commerce by any means, including by

      computer, or if such visual depiction has actually been transported or transmitted using any

      means or facility of interstate or foreign commerce or in or affecting interstate or foreign

      commerce or mailed.

[…]

             e.      Any individual who violates, or attempts or conspires to violate, this section

      shall be fined under this title and imprisoned not less than 15 years nor more than 30

      years[.]

      5.     Title 18, U.S. Code, Section 2252 states that:

             a.      Any person who—

[…]

                     1.     Knowingly receives, or distributes, any visual depiction using any

             means or facility of interstate or foreign commerce or that has been mailed, or has



                                               3
  Case 1:20-mj-00148-JFA Document 2 Filed 05/18/20 Page 4 of 15 PageID# 5



           been shipped or transported in or affecting interstate or foreign commerce, or which

           contains materials which have been mailed or so shipped or transported, by any

           means including by computer, or knowingly reproduces any visual depiction for

           distribution using any means or facility of interstate or foreign commerce or in or

           affecting interstate or foreign commerce or through the mails, if—

                          A. The production of such visual depiction involves the use of a

                  minor engaging in sexually explicit conduct; and

                          B. Such visual depiction is of such conduct

           shall be punished as provided in subsection (b) of this section.

[…]

           b.

                  1.      Whoever violates, or attempts or conspires to violate, paragraph (1),

           (2), or (3) of subsection (a) shall be fined under this title and imprisoned not less

           than 5 years and not more than 20 years, but if such person has a prior conviction

           under this chapter, section 1591, chapter 71, chapter 109A, or chapter 117, or under

           section 920 of title 10 (article 120 of the Uniform Code of Military Justice), or

           under the laws of any State relating to aggravated sexual abuse, sexual abuse, or

           abusive sexual conduct involving a minor or ward, or the production, possession,

           receipt, mailing, sale, distribution, shipment, or transportation of child

           pornography, or sex trafficking of children, such person shall be fined under this

           title and imprisoned for not less than 15 years nor more than 40 years.

      6.   Title 18, U.S. Code, Section 2256(2) states that:




                                             4
    Case 1:20-mj-00148-JFA Document 2 Filed 05/18/20 Page 5 of 15 PageID# 6



              a.      Except as provided in subparagraph (b), “sexually explicit conduct” means

       actual or simulated—

                      1.      sexual intercourse, including genital-genital, oral-genital, anal-

              genital, or oral-anal, whether between persons of the same or opposite sex;

                      2.      bestiality;

                      3.      masturbation;

                      4.      sadistic or masochistic abuse; or

                      5.      lascivious exhibition of the genitals or pubic area of any person;

       7.     Title 18, U.S. Code, Section 2256(8) states that “child pornography” means any

visual depiction, including any photograph, film, video, picture, or computer or computer-

generated image or picture, whether made or produced by electronic, mechanical, or other means,

of sexually explicit conduct, where—

              a.      the production of such visual depiction involves the use of a minor engaging

       in sexually explicit conduct;

[…]

              c.      such visual depiction has been created, adapted, or modified to appear that

       an identifiable minor is engaging in sexually explicit conduct.

                           STATEMENT OF PROBABLE CAUSE

       8.     In June 2019, the Fairfax County Police Department (“FCPD”) received a CyberTip

from the National Center for Missing and Exploited Children (“NCMEC”) advising that Facebook,

Inc. had reported possible images of child pornography being sent between Facebook accounts.1



1
 Based on my training and experience and publicly available information, I know that NCMEC is
a nonprofit, nongovernmental organization in Alexandria, Virginia that works with law
enforcement on issues relating to missing and sexually exploited children. One of the services
                                                5
    Case 1:20-mj-00148-JFA Document 2 Filed 05/18/20 Page 6 of 15 PageID# 7



Specifically, Facebook provided NCMEC with seven image files that were sent from one

Facebook account (“UCC ACCOUNT 1”) to another Facebook account (“UCC ACCOUNT 2”)

on March 18, 2019 and were believed to depict child pornography.2 The CyberTip provided

identifiers unique to the accounts, the Internet Protocol (“IP”) address from which the files were

sent, and message content accompanying and surrounding the image files.

       9.      I have viewed the seven image files that Facebook reviewed and they depict an

adult female engaged in oral-to-genital or oral-to-anal contact with a prepubescent male child who

appears to be approximately three years old (“MINOR VICTIM 1”). The seven image files appear

to have been taken in succession during the course of a single event.

       10.     A review of the records determined that each of the seven image files was

distributed from UCC ACCOUNT 1 by an individual connected to the internet through the IP

address 2600:8806:2100:7840:4174:df8b:ebfa:6e31 (the “SUBJECT IP”), which is owned by Cox

Communications. A subpoena was served on Cox Communications for subscriber information

related to the SUBJECT IP at the times it was used to distribute the child pornography image files.

In response, Cox Cable identified the residence at 6490 Frenchmens Drive, Alexandria, Virginia

as the service location for SUBJECT IP on the relevant date and times.




provided by NCMEC is its CyberTipline, which serves as the national clearinghouse for leads
regarding sexual exploitation crimes against children. In addition to voluntary reports made by
the general public, U.S. internet service providers and other companies operating on the internet—
like Facebook, for example—are required to report “apparent child pornography” to NCMEC via
the CyberTipline if they become aware of such content on their servers. See 18 U.S.C. § 2258A.
2
 Facebook provided a total of 76 image files related to this CyberTip to NCMEC, however only
seven of these files were viewed by a Facebook employee and flagged as possible child
pornography. I am relying only on those seven images files that were viewed by a Facebook
employee prior to being provided to NCMEC.
                                                6
   Case 1:20-mj-00148-JFA Document 2 Filed 05/18/20 Page 7 of 15 PageID# 8



       11.     Records provided by NCMEC as part of the CyberTip also included an IP address

used to access UCC ACCOUNT 2. Specifically, UCC ACCOUNT 2 was accessed from the IP

address 170.83.119.125 on June 19, 2019. This IP address is owned by Columbus Networks de

Honduras S. de R.L., a Honduran Internet Service Provider in Honduras, and geolocates to a

subscriber in Honduras. The publicly available information on UCC ACCOUNT 2’s Facebook

page also indicates that the user of this account is located in Manacalito, Cortes, Honduras.

       12.     Upon receipt of the information from NCMEC, the FCPD requested a search

warrant to search the contents of UCC ACCOUNT 1, including the account’s subscriber

information, message and media content, and IP access information. On September 5, 2019, a

magistrate judge in the Circuit Court for Fairfax County, Virginia authorized the requested

warrant, which was then served on Facebook.

       13.     In response to the search warrant, Facebook provided law enforcement with, among

other things, information related to UCC ACCOUNT 1’s communications with UCC ACCOUNT

2 referenced above. In these communications, UCC ACCOUNT 1 sent multiple image files of the

same adult female, many of which depict her in her underwear or nude, followed by the seven

image files of this adult female engaging in sexual conduct with MINOR VICTIM 1. There is a

single textual message from UCC ACCOUNT 1 that immediately precedes the transmission of

these seven image files. The message, which is in Spanish, has been translated by a Spanish-

speaking law enforcement officer to state “Look how she looks for men from her house asking for

photos from her house a professional.” After transmitting these seven child pornography files,

UCC ACCOUNT 1 sent additional images of the adult female in her underwear or nude. The

distribution of these files of child pornography from UCC ACCOUNT 1 to UCC ACCOUNT 2




                                                 7
   Case 1:20-mj-00148-JFA Document 2 Filed 05/18/20 Page 8 of 15 PageID# 9



occurred on or about March 18, 2019. There are no messages sent from UCC ACCOUNT 2 to

UCC ACCOUNT 1.

       14.     On or about September 12, 2019, officers and detectives with FCPD executed a

search warrant authorized by a magistrate judge in the Circuit Court for Fairfax County Virginia

to search the residence located at 6490 Frenchmens Drive, Alexandria, Virginia. No one was home

during the execution of the warrant, but two adult men who reside at that address were interviewed

the following day.

       15.     The two residents both denied knowledge of UCC ACCOUNT 1 or of any child

exploitation offenses. They both advised law enforcement, however, that their neighbor, who they

identified as ABEL AMBROCIO, residing at 6492 Frenchmens Drive, Alexandria, Virginia, had

the password to their internet account and used it to access the internet.

       16.     Law enforcement located no evidence related to UCC ACCOUNT 1 or the online

sexual abuse of children during a forensic review of electronic evidence seized during the

execution of the search warrant at 6490 Frenchmens Drive, Alexandria, Virginia. The residents

of 6490 Frenchmens Drive also consented to the search of their cell phones, which similarly

located no evidence of UCC ACCOUNT 1 or other child exploitation offenses.

       17.     On or about October 28, 2019, the FCPD conducted a “knock and talk” at 6492

Frenchmens Drive, Alexandria, Virginia. AMBROCIO answered the door, voluntarily admitted

the FCPD detectives into the residence, and consented to be interviewed.

       18.     During the voluntary interview, which was conducted in AMBROCIO’s native

language of Spanish by a Spanish-speaking FCPD detective, AMBROCIO admitted to using his

neighbors’ wifi password to access the internet and to accessing and using UCC ACCOUNT 1 on




                                                  8
  Case 1:20-mj-00148-JFA Document 2 Filed 05/18/20 Page 9 of 15 PageID# 10



his LG cell phone as well as an older cell phone, but denied sending the seven child pornography

image files from the account.

       19.    AMBROCIO advised detectives that the owner of UCC ACCOUNT 1 is a female

who lives outside the United States (hereinafter “A.O.”) with whom he has been chatting online

for several years. AMBROCIO stated that they have never met in person but that she sends him

pictures and videos of herself and two minors, including MINOR VICTIM 1. AMBROCIO also

stated that A.O. had previously provided him with the login credentials for UCC ACCOUNT 1.

       20.    AMBROCIO further advised detectives that he also utilized an additional Facebook

account under the name “Jaime Lopez” to communicate with A.O. and others via Facebook.

Specifically, he stated that he had received and viewed images of A.O. touching and kissing

MINOR VICTIM 1’s penis from that account.

       21.    During this voluntary interview, AMBROCIO permitted detectives to look at his

LG cell phone referenced above and a Facebook account under the name “Jaime Gonsalez Lopez”

with the unique ID 100011801166313 was observed to have been accessed from that device. The

phone was seized at that time, and on November 5, 2019, search warrants to search the device and

records associated with the “Jaime Gonsalez Lopez” Facebook account were authorized in Fairfax

County Circuit Court.

       22.    In response to this search warrant, Facebook provided records related to the “Jaime

Gonsalez Lopez” Facebook account, including message content. A review of this information

uncovered communications from this account with another Facebook user (“UCC ACCOUNT 3”)

from March 14, 2018 to March 10, 2019 that are consistent with AMBROCIO’s description of his

communications with A.O. These messages are entirely in Spanish.




                                               9
    Case 1:20-mj-00148-JFA Document 2 Filed 05/18/20 Page 10 of 15 PageID# 11



        23.   During these chats, A.O. sends nude images of herself to AMBROCIO. The images

sent by the user of UCC ACCOUNT 3 appear to depict the same adult woman depicted in the

images sent from UCC ACCOUNT 1 to UCC ACCOUNT 2, referenced above.                       As the

conversation continues, they discuss the sexual abuse of two minor children to whom A.O. has

access. Specifically, AMBROCIO requests that A.O. engage in specific sexual acts MINOR

VICTIM 1 as well as an approximately eight-year-old female child (“MINOR VICTIM 2”).

AMBROCIO further requests that A.O. record and send him images of that abuse occurring.

        24.   For example, the following are portions of a conversation that occurred on or about

November 12, 20183:

    AMBROCIO     Put it all in
    AMBROCIO     come on put it in
    AMBROCIO     I want her to like it more and more
    A.O.         [sends an image of herself penetrating VICTIM 2’s anus with a plantain]
    A.O.         She says she can’t take anymore
    A.O.         [sends a voice message]
    AMBROCIO     She can stand it, use more vaseline
    AMBROCIO     Do it
    A.O.         [sends an image of herself penetrating VICTIM 2’s anus with a plantain]
    AMBROCIO     In the vagina too
    A.O.         [sends a voice message]
    AMBROCIO     it has to pass more, do you understand
    A.O.         [sends an image of herself penetrating VICTIM 2’s anus with a plantain]
    A.O.         [sends an image of herself penetrating VICTIM 2’s anus with a plantain]
    AMBROCIO     Just like that, put it all inside of her
    AMBROCIO     Do it
    A.O.         [sends an image of herself penetrating VICTIM 2’s anus with a plantain]
    A.O.         She doesn’t want to anymore
    AMBROCIO     Do it okay
    A.O.         [sends an image of herself penetrating VICTIM 2’s anus with a plantain]
    AMBROCIO     Come on more more
    AMBROCIO     have her open that butt
    AMBROCIO     Do it

3
  All messages referenced herein were translated from Spanish to English by a Spanish-speaking
law enforcement officer involved in the investigation and provided to me.
                                              10
Case 1:20-mj-00148-JFA Document 2 Filed 05/18/20 Page 11 of 15 PageID# 12



A.O.     [sends an image of herself penetrating VICTIM 2’s anus with a plantain]
AMBROCIO Do it like that babe
         Tell her that if she wants you'd put it all in her vagina where she would
AMBROCIO prefer it
A.O.     She says not in the vagina and that it's really hurting her
AMBROCIO Then she needs to let it go in through the back
A.O.     [sends an image of herself penetrating VICTIM 2’s anus with a plantain]
AMBROCIO Like that come on all of it
A.O.     [sends an image of herself penetrating VICTIM 2’s anus with a plantain]
AMBROCIO more babe
AMBROCIO put her on her knees and hands and have her open up well
AMBROCIO and put it inside of her
A.O.     She says no more, she is crying
AMBROCIO Just one more
AMBROCIO But put her how I told you to
A.O.     She said just how she is but only one more and no more
AMBROCIO Okay but I want you to insert all of it okay all of it
AMBROCIO Do you understand
A.O.     Only as much as she can take
AMBROCIO I said all of it okay
AMBROCIO What's going on
A.O.     [sends an image of herself penetrating VICTIM 2’s anus with a plantain]
A.O.     [sends a voice message]
AMBROCIO Okay tomorrow then okay
AMBROCIO Now you my love
AMBROCIO If you look at that last picture
AMBROCIO But first I want to see how her anus ended up
A.O.     [sends an image of a close up of VICTIM 2’s anus]
AMBROCIO Okay
AMBROCIO Kiss her and then put some vaseline on her
A.O.     Okay
AMBROCIO And put it in her anus with your finger so the pain can start to go away
AMBROCIO I want to see it when you put your entire finger insider of her anus okay
AMBROCIO and tell her not to leave
A.O.     Done
AMBROCIO Send me the picture
         [sends an image of herself penetrating VICTIM 2’s anus with A.O.’s
A.O.     finger]




                                          11
  Case 1:20-mj-00148-JFA Document 2 Filed 05/18/20 Page 12 of 15 PageID# 13



         25.   The following are portions of a conversation that occurred on or about November

14, 2018:

  AMBROCIO       Okay do what I asked you to do
  AMBROCIO       Masturbate
  A.O.           Okay
  AMBROCIO       I want audio, real audio okay
  A.O.           Okay
  AMBROCIO       [sends a “thumbs up” sticker]
  AMBROCIO       And with my kids too okay
  AMBROCIO       Put it all in
  AMBROCIO       And I don’t want to hear anything about not wanting to okay
  AMBROCIO       And send me whatever Antonio sends you okay
  A.O.           Whenever he responds okay
  AMBROCIO       [sends a “thumbs up” sticker]
                 [sends an image of herself engaged in mouth to penis contact with
  A.O.           VICTIM 1]
                 [sends an image of herself engaged in mouth to penis contact with
  A.O.           VICTIM 1]
                 [sends an image of herself nude, straddling VICTIM 1 who is also nude,
  A.O.           simulating sexual intercourse]
  A.O.           [sends a voice message]
  A.O.           [sends a voice message]
  A.O.           [sends a voice message]
  A.O.           [sends a voice message]
  A.O.           [sends a voice message]
  A.O.           [sends a voice message]
  A.O.           [sends a voice message]
  A.O.           [sends a voice message]
  A.O.           [sends a voice message]
  A.O.           [sends a voice message]
  AMBROCIO       [sends a “thumbs up” sticker]
  AMBROCIO       Come on keep going
  AMBROCIO       With the other stuff
                 [sends an image of herself engaged in mouth to penis contact with
  A.O.           VICTIM 1]
  AMBROCIO       More do it
                 [sends an image of herself engaged in mouth to penis contact with
  A.O.           VICTIM 1]
  AMBROCIO       Suck it
  AMBROCIO       I want to see what you suck out of his penis in your mouth


                                              12
  Case 1:20-mj-00148-JFA Document 2 Filed 05/18/20 Page 13 of 15 PageID# 14



                 [sends an image of herself pressing her mouth against the open mouth of
  A.O.           VICTIM 1]
  AMBROCIO       Have him suck you
  AMBROCIO       Come on
                 [sends an image file of VICTIM 1 engaged in mouth to vagina contact
  A.O.           with A.O.]
  AMBROCIO       Open yourself up more
  A.O.           Done
                 [sends an image file of VICTIM 1 engaged in mouth to vagina contact
  A.O.           with A.O.]
  AMBROCIO       How
  A.O.           [sends an image of herself and VICTIM 1 nude on a bed]
  A.O.           Keep going with the other stuff okay
  AMBROCIO       Put your finger inside of him
  AMBROCIO       What's going on
  A.O.           [sends an image of herself penetrating VICTIM 1’s anus with her finger]
  A.O.           [sends an image of herself penetrating VICTIM 1’s anus with her finger]
  AMBROCIO       All of it
  AMBROCIO       All of it
  AMBROCIO       Come on do it all
  A.O.           [sends an image of herself penetrating VICTIM 1’s anus with her finger]
  A.O.           [sends an image of herself penetrating VICTIM 1’s anus with her finger]

       26.    A review of the communications between AMBROCIO’s Facebook account and

UCC ACCOUNT 3 from March 2018 to March 2019 uncovered over 100 image files similar to

the ones described above depicting MINOR VICTIM 1 and MINOR VICTIM 2 engaged in

sexually explicit conduct, as well as similar conversations in which AMBROCIO instructed the

user of UCC ACCOUNT 3 to send him images depicting their sexual abuse.

       27.    Law enforcement also located messages between the “Jaime Gonsalez Lopez”

account and a Facebook account under the name “Garcia Ambrocio.” In these messages, the user

of the “Jaime Gonsalez Lopez” account sent the “Garcia Ambrocio” account image and video files

depicting adult women, as well as images depicting the sexual abuse of MINOR VICTIM 1 and

MINOR VICTIM 2 that the user of UCC ACCOUNT 3 sent to the “Jaime Gonsalez Lopez”

account.

                                             13
  Case 1:20-mj-00148-JFA Document 2 Filed 05/18/20 Page 14 of 15 PageID# 15



       28.    On or about February 20, 2020, FCPD detectives again contacted AMBROCIO at

his residence. AMBROCIO again voluntarily agreed to speak with detectives, and a second

voluntary interview was conducted in Spanish at his home.

       29.    In this interview, AMBROCIO confirmed that he created and is the only person

who has access to the “Jaime Gonsalez Lopez” Facebook account. When asked about specific

messages he exchanged with UCC ACCOUNT 3, AMBROCIO confirmed that these

conversations occurred between him and A.O., who he identified by name.

       30.    When asked specifically about the conversations in which the user of the of the

“Jaime Gonsalez Lopez” account instructed the user of UCC ACCOUNT 3 to record and send

images of her engaging in sexual acts with minors, AMBROCIO stated that he believed he was

communicating with A.O. and that he believed the images depicted A.O. and two minors.

AMBROCIO also confirmed that he had in fact received and viewed the child pornography files

that A.O. sent him over Facebook.

       31.    AMBROCIO advised detectives that he and A.O. were in an “online relationship,”

although they had never met, and that the conversations occurred because of this relationship.

When A.O. stated she was engaging in sexual contact with her children, he did not believe her and

asked her to take and send images to prove it because he “wanted to see if it was true.”

AMBROCIO further stated that the conversations had “escalated” “because of the relationship.”

       32.    AMBROCIO also advised detectives that he utilized additional Facebook accounts,

including the account under the name “Garcia Ambrocio,” which he stated he kept as a “backup

account” for the storage of pictures and videos. AMBROCIO first stated he had sent files to the

“Garcia Ambrocio” account depicting sexually explicit images of MINOR VICTIM 2 but later

stated he had only transferred images of A.O. to the “Garcia Ambrocio” account.



                                               14
Case 1:20-mj-00148-JFA Document 2 Filed 05/18/20 Page 15 of 15 PageID# 16




                                                     CONCLUSION

       33.     Based on the foregoing, and on my training, experience and participation in this and

other investigations, I submit there is probable cause to believe that ABEL AMBROCIO,

attempted to and did in fact violate 18 U.S.C. § 225l(a) and (e), which prohibits the sexual

exploitation of a minor for the purpose of producing child pornography, and 18 U.S.C. § 2252(a)(2)

and (b )( 1), which prohibits the distribution of child pornography. I therefore respectfully request

that a criminal complaint and arrest warrant be issued for AMBROCIO.



                                                                    Respectfully submitted,




       Sworn and subscribed to by telephone
       this 18th day of May, 2020.
                                 Digitally signed by John F.
        John F. Anderson Anderson
                         Date: 2020.05.18 10:33:39 -04'00'

       The Honorable John F. Anderson
       United States Magistrate Judge




                                                               15
